Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-25 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “a disease associated with Dengue infection”. This does not clearly set forth the diseases encompassed by these claims. What is the disease’s association/relationship to Dengue infection? For example, Chikungunya has very similar symptoms to the acute phase of dengue, and is often misdiagnosed as dengue. Moreover, chikungunya-dengue co-infection has been reported. Thus, it appears that Chikungunya is associated with dengue infection. Is it encompassed by the claims? Chikungunya or other diseases were not disclosed in the specification. The specification does not unambiguously define this term, or clearly set forth the “associated” diseases encompassed thereby.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 10,689,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compound, compositions and method of use are prima facie obvious variant of compounds, compositions and method of use of the patented claims. 
The patented claims teach the compound of formula 
    PNG
    media_image1.png
    155
    286
    media_image1.png
    Greyscale
and pharmaceutical compositions comprising the same for the treatment of dengue viral replication.
Ascertainment of the difference between the conflicting application and the claims 
Said compound taught by the claims of the patent differs from Applicant’s compound of formula
    PNG
    media_image2.png
    109
    210
    media_image2.png
    Greyscale
 in only the halogen atom substituting the 4-position of the phenyl ring, that is a Cl vs. a F atom. 
Finding of prima facie obviousness--rational and motivation 
Someone preparing these compounds would be trained in organic chemistry who would recognize the very close structural similarity and would expect the compounds to have similar properties. One of ordinary skill in the art would be motivated to make the compound of the claimed invention above in view of the compound of the patent because fluorine and chlorine are both halogen elements from the seventh group of the periodic system and the compound is expected to possess similar properties differing only in degree.” 
           In Ex parte Wiseman, 98 USPQ 277 (1953), it was held that compounds are rejected over prior art when the difference between the claimed compounds and the compounds of the prior art is fluorine atoms versus chlorine atoms.  The basis of this reasoning is that fluorine and chlorine are both halogen elements from the seventh group of the periodic system and the claimed compound is thus an analogue or an isologue of that disclosed in the prior art.  The compounds are expected to possess similar properties differing only in degree.
Further, the claims of the reference patent also teaches a F atom at that same position to afford compounds also for the treatment of dengue viral replication. Note at least the compound of formula 
    PNG
    media_image3.png
    167
    289
    media_image3.png
    Greyscale
. Thus, suggesting the fluorine analogue of the chlorine compound.
The ordinary skilled artisan would have enjoyed a reasonable expectation of success because the reference patent teaches halogen equivalency and how to make the compounds with a fluoro atom at the 4-position. 
In regards to the method of claims 17-25 of using the compound, there is no patentable distinction between the compound claimed in the patent, and the method of using the compound, as claimed here. See Mosler Sage & Lock Co. V. Mosler, Bahmann & Co., 127 U.S. 354, 218 S.Ct. 1148 (1888) [The first patent was of an article; the second patent, held invalid, was for a method of making it]. See also Ex parte MacAdams, 206 USPQ 445 [The patent had a composition of matter; the application had the method of use]. This rejection is also proper under the recent court decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ 2d 1797. The claims of a later patent were invalid for obviousness-type double patenting because the earlier patent claimed the compound and disclosed its utility in the specification, and the later patent claimed a method of using the patented compound for the use described in the specification of the earlier patent. 
            In regards to claims 15 and 16, it would have been prima facie obvious to combine the obvious composition with an antiviral agent that is used for the same purpose as the obvious composition. It has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). MPEP 2144.06.

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,180,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compound, compositions and method of use are prima facie obvious variants of the method of use of the patented claims. 
The patented claim discloses a method for inhibiting dengue virus replication comprising contacting the virus with a compound of formula 
    PNG
    media_image4.png
    132
    260
    media_image4.png
    Greyscale
(all stereoisomers included).
Ascertainment of the difference between the conflicting application and the claims 
The compound and method taught by the patented claim differs from Applicant’s compound of formula in only the halogen atom substituting the 4-position of the phenyl ring, that is a Cl vs. a F atom. 
Finding of prima facie obviousness--rational and motivation 
Someone preparing these compounds would be trained in organic chemistry who would recognize the very close structural similarity and would expect the compounds to have similar properties. One of ordinary skill in the art would be motivated to make the compound of the claimed invention above in view of the compound of the reference claims because fluorine and chlorine are both halogen elements from the seventh group of the periodic system and the compound is expected to possess similar properties differing only in degree.  
           In Ex parte Wiseman, 98 USPQ 277 (1953), it was held that compounds are rejected over prior art when the difference between the claimed compounds and the compounds of the prior art is fluorine atoms versus chlorine atoms.  The basis of this reasoning is that fluorine and chlorine are both halogen elements from the seventh group of the periodic system and the claimed compound is thus an analogue or an isologue of that disclosed in the prior art.  The compounds are expected to possess similar properties differing only in degree.
Further, patented claim 1 also teaches a F atom at that same position replacing a Cl atom to afford compounds and methods for the treatment of dengue viral replication. Note at least the compound of formula 
    PNG
    media_image5.png
    133
    260
    media_image5.png
    Greyscale
 and its chloro analogue in the claim. The fluorine analogue of the compound of formula
    PNG
    media_image4.png
    132
    260
    media_image4.png
    Greyscale
would have been suggested for the same use.
In regards to the particular stereoisomer of formula 
    PNG
    media_image2.png
    109
    210
    media_image2.png
    Greyscale
, the patented claims include both (+) and (-) isomers as disclosed in the patent specification (see Tables). It would have been obvious to the ordinary skilled artisan to select either.
The ordinary skilled artisan would have enjoyed a reasonable expectation of success because the patent teaches halogen equivalency and how to make the compounds with a fluoro atom at the 4-position. 
            In regards to claims 15 and 16, it would have been prima facie obvious to combine the obvious composition with an antiviral agent that is used for the same purpose as the obvious composition. It has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). MPEP 2144.06.
Conclusion
Claims 12-25 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626